Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204541172 U (from IDS).
Regarding claim 1, CN 204541172 discloses a mirror apparatus (Figs. 1-5) comprising:
a mirror housing (Fig. 1, element 1) comprising a central aperture (Fig. 5, see aperture in element 1) for viewing a mirror (Fig. 3, element 2) within a lighting zone (Fig. 3, element 5);
a first mirror (Fig. 3, the left 3) having a first magnification factor (implicit) removably stowed (Fig. 1) within the mirror housing (element1);
a second mirror (Fig. 3, the right 3) having a second magnification factor (implicit) removably stowed (Fig. 1) within the mirror housing (element 1);
a third mirror (Fig. 3, element 2) having a third magnification factor (para [0032] of google translation provided by the applicant) fixed within the mirror housing (1);

an adjustable base assembly (Fig. 4, base receiving frame 7);
wherein the mirror housing further comprises:
a first swivel device pivotally (Figs. 1 and 3, see left 3 is opened between elements 1 and left 3) connected to the mirror housing (1) and the first mirror (left 3); and 
a second swivel device pivotally (Figs. 1 and 3, see right 3 is opened between elements 1 and right 3) connected to the mirror housing (1) and the second mirror (right 3), each of the first and second swivel devices capable of pivoting respectively each of the first and second mirrors from a stowed position inside the mirror housing to outside the mirror housing (see Figs. 1 and 3).

Regarding claim 3, the mirror apparatus of claim 1, wherein the third mirror (2) is positioned behind (see Figs. 1 and 3) the stowed first mirror (left 3) and stowed second mirror (right 3) within the mirror housing (1).

Regarding claim 5, the mirror apparatus of claim 1, wherein the lighting zone comprises a lighting assembly (5) located substantially around the central aperture (see Fig. 3) of the mirror housing (1).

Regarding claim 10, the mirror apparatus of claim 1, wherein the deployed first mirror (Fig. 3, left 3) and deployed second mirror (Fig. 3, right 3) positioned outside the central aperture (see Fig. 3) of the mirror housing (1) are located on opposing sides (left 3 and right 3 are on opposing sides) of the central aperture of the mirror housing (1).

Regarding claim 11, the mirror apparatus of claim 1, wherein the adjustable base assembly and adjustable neck assembly are selectively moveable behind the mirror housing for storage and portability (see Figs. 1, 2, 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204541172 of Zadro (US 6,305,809 B1).
CN 204541172 discloses the claimed invention as set forth above except for wherein the first magnification factor, second magnification factor and third magnification factor are different levels of magnification ranging from -5X to 15X, and further wherein the first magnification factor is IX, wherein the second magnification factor is 5X, or wherein the third magnification factor if 10X.
Google translation para [0031] discloses the mirror being a magnifying glass, which suggests the magnifications of mirrors can be manipulated for an object.
Zadro discloses mirrors having magnification factors as needed (See Figs. 2-4).
.

Allowable Subject Matter
Claims 12-24 are allowed.
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest the stowed first mirror that is positioned to be in front of the stowed second mirror within the mirror housing as set forth in the claimed combination; and
Regarding claims 4 and 12-24, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the stowed second mirror that is positioned to be behind the stowed first mirror within the mirror housing but in front of the fixed third mirror within the mirror housing as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/17/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872